PER CURIAM.
Iowa inmate Paul Welch appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing. Having carefully reviewed the record and considered Welch’s arguments, we find no basis for reversal. See Choate v. Lockhart, 7 F.3d 1370, 1373 & n. 1 (8th Cir.1993) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa, adopting the report and recommendations of the Honorable Ross A. Walters, United States Magistrate Judge for the Southern District of Iowa.